Case: 13-10530      Document: 00512608563         Page: 1    Date Filed: 04/25/2014




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                              United States Court of Appeals
                                                                                       Fifth Circuit

                                                                                     FILED
                                    No. 13-10530                                 April 25, 2014
                                  Summary Calendar
                                                                                Lyle W. Cayce
                                                                                     Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

JOSUE MARTINEZ-GARCIA,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Northern District of Texas
                              USDC No. 4:12-CR-260


Before KING, DAVIS, and ELROD, Circuit Judges.
PER CURIAM: *
       Josue    Martinez-Garcia       pleaded     guilty    to   illegal   reentry        after
deportation, in violation of 8 U.S.C. § 1326(a), (b)(1)(2). He appeals the within-
guidelines sentence of 57 months and three years of supervised release,
arguing that the sentence is substantively unreasonable.
       Martinez-Garcia’s sentence is presumed to be reasonable. See United
States v. Mondragon-Santiago, 564 F.3d 357, 360 (5th Cir. 2009).                             His


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 13-10530    Document: 00512608563     Page: 2   Date Filed: 04/25/2014


                                 No. 13-10530

argument that the court failed to account for his personal history and
characteristics, the nature and circumstances of his illegal reentry offense, and
the circumstance of a prior conviction that resulted in an enhancement of his
sentencing range, is essentially a request that this court reweigh the 18 U.S.C.
§ 3553(a) factors, which would contravene the deference that this court affords
the sentencing court’s decision. See 18 U.S.C. § 3553(a); Gall v. United States,
552 U.S. 38, 51 (2007). Martinez-Garcia’s arguments do not establish that his
sentence fails to take into account a factor that should receive significant
weight, gives significant weight to an irrelevant or improper factor, or
represents a clear error of judgment in balancing the sentencing factors. See
United States v. Cooks, 589 F.3d 173, 186 (5th Cir. 2009). He therefore has not
rebutted the presumption of reasonableness that applies to his within-
guidelines sentence. See id.
      For the foregoing reasons, the judgment of the district court is
AFFIRMED.




                                       2